        Case 1:18-cv-10225-MLW Document 171 Filed 10/12/18 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                               )
LILIAN PAHOLA CALDERON JIMENEZ                 )
and LUIS GORDILLO, et al.,                     )
                                               )
Individually and on behalf of all others       )
similarly situated,                            )
                                               )       No. 1:18-cv-10225-MLW
               Plaintiffs-Petitioners,         )
                                               )
       v.                                      )
                                               )
KIRSTJEN M. NIELSEN, et al.,                   )
                                               )
               Defendants-Respondents.         )
                                               )

    SUPPLEMENTAL RULE 16.l (D) (3) DECLARATION OF ADRIANA LAFAILLE

I, Adriana Lafaille, declare as follows:

   1. I am an attorney for the petitioners in this case.

   2. I have conferred with petitioners Sandro de Souza and Carmen Sanchez (a) with a

       view to establishing a budget for the costs of conducting the full course, and various

       alternative courses, of this litigation, and (b) to consider the resolution of the

       litigation through the use of alternative dispute resolution.

   3. The signed attestation of these petitioners with regard to Local Rule 16.1(d)(3) is

       attached.

Executed this 12th day of October in Boston, Massachusetts.

                                             /s/ Adriana Lafaille
                                             Adriana Lafaille (BBO # 680210)
                                             American Civil Liberties Union
                                             Foundation of Massachusetts, Inc.
                                             211 Congress Street
                                             Boston, MA 02110
                                             (617) 482-3170

                                                   1
         Case 1:18-cv-10225-MLW Document 171 Filed 10/12/18 Page 2 of 3



                                    CERTIFICATE OF SERVICE

        I certify that this document is being electronically filed on October 12, 2018 via the CM/ECF
system, and a notice of electronic filing will be sent to all registered participants.

                                                /s/ Adriana Lafaille
                                                Adriana Lafaille




                                                    2
                     Case 1:18-cv-10225-MLW Document 171 Filed 10/12/18 Page 3 of 3

            ,~...




          ~-'·
          F
          ,_,-




                                                       UNITED STATES DISTRICT COURT
      .,                                                DISTRICT OF MASSACHUSETTS
      ..,_
      f                                              )
                      LILIAN PAHOLA CALDERON JIMENEZ )
                      and LUIS GORDILLO, et al.,     )
                                                                     )
      ~·.
      r               Individually and on behalf of all others      )
                      similarly situated,                           )
                                                                    )    No. 1:18-cv-10225-MLW
                                     Plaintiffs-Petitioners,        )
                                                                    )
                             v.                                     )
                                                                    )
                      KIRSTJEN M. NIELSEN, et al.,                  )
                                                                    )
                          Defendants-Respondents. )
                     ~~~~~~~~~~~~~~>
                      RULE 16.1 (D) (3) CERTIFICATE OF SANDRO DE SOUZA AND CARMEN SANCHEZ
                    IJ~     The undersigned, Sandro de Souza and Cannen Sanchez, affirm that they have
                     conferred With their cotinsel (a) with a view to establishing a budget for the costs of
                     conducting the full course, and various alternative courses, of this litigation, and (b) to
                     consider the resolution of the litigation through the use of alternative dispute resolution.

                                                                                   { O / /Oj/4g
                    Sandro de Souza                    ..                       Date


                                                                                   10/Jo
                                                                                     /
                                                                                         ) ;;Y
                    Carmen Sanchez                                              Date         I

                    I, Adriana LafaiJJe, am fluent in Spanish, Portuguese and English, and read this document to
                    Cannen Sanchez in Spanish and to Sandro de Souza in Portuguese.

                     O&=
                    Adriana7aille                                              Date
                                                                                   \o(.1_;i_\-1.'6'"




i' ·'.. :
;l'
I
       .
